


Exhibit 10.1

 

GRAPHIC [g305792kc01i001.gif]

 

 

COCA-COLA PLAZA

 

 

ATLANTA, GEORGIA

 

ALEXANDER B. CUMMINGS

 

ADDRESS REPLY TO:

EXECUTIVE VICE PRESIDENT AND

 

P.O. BOX 1734

CHIEF ADMINISTRATIVE OFFICER

 

ATLANTA, GEORGIA 30301

 

 

--------------------------------------------------------------------------------



 

 

404-676-6926

 

 

FAX: 404-515-2411

 

June 22, 2009

 

Ms. Cynthia McCague

Atlanta, Georgia  30342

 

Dear Cynthia:

 

This letter provides the terms of your separation agreement with The Coca-Cola
Company (the “Company”).

 

1.               Effective with the appointment of a successor and no later than
December 31, 2009 (the “Transition Date”), you will step down from your current
position of Senior Vice President Human Resources and resign your position as an
officer of the Company.  From the appointment of your successor through
April 30, 2010, you will continue to work your normal schedule as a Senior
Advisor working on special projects as reasonably requested and assigned through
my office.  From the Transition Date through the “Separation Date” (as
hereinafter defined) you shall remain an active employee of the Company, while
holding the role as a Senior Advisor working on special projects as reasonably
requested and assigned through my office.  In connection therewith, you will
attend meetings at the Company’s offices or elsewhere as reasonably required.

 

2.               You and the Company have mutually agreed that your employment
with the Company will terminate on April 30, 2010 (the “Separation Date”).  You
shall remain entitled to receive and be paid all compensation and benefits
otherwise arising and accruing or available to you through and including the
Separation Date.  Additionally, you will be reimbursed for up to $10,000 in
financial planning and related expenses incurred by you in 2009.  You will also
be reimbursed for up to $10,000 in financial planning and related expenses
incurred by you in 2010 prior to the Separation Date.

 

3.               If you sign the enclosed release, you will receive a benefit
under the Company’s Severance Pay Plan equivalent to two years of salary, based
on your current annual salary of $525,000.  This amount will be paid in a lump
sum amount within fourteen (14) days after your Separation Date.  If payment or
provision of any amount or benefit hereunder that is subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “IRC”) at the time specified
herein would subject such amount or benefit to any additional tax under
Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or provision of
such amount or benefit could be made without incurring such additional tax.

 

--------------------------------------------------------------------------------


 

4.               Your retirement benefits will consist of those benefits from
the Employee Retirement Plan, the Supplemental Pension Benefit Plan, the Thrift
and Investment Plan, the Deferred Compensation Plan, the Supplemental Thrift
Plan, and all other plans in which you participate and in which benefits are
vested as of your Separation Date.  Payments under the Supplemental Pension Plan
will begin approximately six months following your Separation Date.  You will
receive a lump sum distribution of your Supplemental Thrift Plan account
pursuant to the terms of the plan, paid in a lump sum approximately six months
following your Separation Date.

 

5.               You will receive an annual incentive award for 2009.  The
actual payment amount is contingent upon actual Company performance and will be
based on 100% of target for your individual performance.  Your change in role
and your agreed upon separation from the Company shall have no effect on the
amount of this payment. Any award will be paid on or before March 15, 2010. You
will receive a pro-rata annual incentive award for 2010, based on your current
base salary contingent on actual Company performance and based on 100% of target
for your personal performance.  The award will be paid on or before March 15,
2011.

 

6.               Pursuant to the terms of the Company’s long term incentive
programs and plans and your related Restricted Stock Agreements, your rights and
benefits under each of the plans are summarized below.  You will not receive any
additional equity grants.

 

2005-2007 Plan

 

·                  The number of shares earned will be released in
December 2009.

 

2006-2008 Plan

 

·                  The number of shares earned will be released within six
months of your Separation Date.

 

2007-2009 Plan

 

·                  The Performance Period continues.  Shares remain subject to
forfeiture until certification of results (February 2010).  If the Performance
Criteria are met, the applicable number of shares will be released to you within
six months of your Separation Date.

 

2008-2010 Plan

 

·                  The Performance Period continues.  Shares remain subject to
forfeiture until certification of results (February 2011).  If the Performance
Criteria are met, the applicable number of shares previously granted will be
released to you on March 1, 2011.

 

--------------------------------------------------------------------------------


 

8.               All options which you received in or before 2008 will be fully
vested as of your Separation Date and exercisable according to the terms of the
Company’s applicable stock option plans and programs as well as your related
Stock Option Grant Agreements.  75% of the options granted to you in 2009 will
be forfeited.  When you exercise your vested stock options, you will be
personally liable for paying any taxes owed on such exercises.  You will not
receive any additional stock option grants.

 

9.               You will receive retiree health coverage from and after the
Separation Date.

 

10.         The Company will provide and directly pay for up to $40,000 in
executive coaching and transitional services to be mutually agreed.  The
Company’s agreement shall not be unreasonably withheld or delayed.

 

11.         The terms and conditions in this letter are further conditioned upon
your signing (as of the Separation Date) and adhering to the attached Full and
Complete Release and Agreement on Confidentiality and Competition.

 

Cynthia, thank you for the time you have devoted to the Company.  Please feel
free to give me a call if you have any questions or would like more information
regarding the above.  While management has approved the terms of this agreement,
it is subject to Compensation Committee approval, which will be requested at
such Committee’s next scheduled meeting (in July) and the Agreement will become
effective at that time.

 

Sincerely,

 

 

 

/s/ Alex Cummings

 

 

 

Alex Cummings

 

 

 

 

 

Agreed to and accepted this 22nd day of June, 2009.

 

 

 

 

 

/s/ Cynthia McCague

 

Cynthia McCague

 

 

--------------------------------------------------------------------------------

 

FULL AND COMPLETE RELEASE

AND AGREEMENT ON COMPETITION,

TRADE SECRETS AND CONFIDENTIALITY

 

Release.

 

I, Cynthia McCague, in consideration of severance payments under The Coca-Cola
Company Severance Pay Plan, the payments and benefits described in the attached
separation letter dated June 22, 2009 (the “Separation Letter”), and other good
and valuable consideration, for myself and my heirs, executors, administrators
and assigns, do hereby knowingly and voluntarily release and forever discharge
The Coca-Cola Company and its subsidiaries, affiliates, joint ventures, joint
venture partners, and benefit plans (collectively “the Company”), and their
respective current and former directors, officers, administrators, trustees,
employees, agents, and other representatives (collectively and along with the
Company the “Releasees”), from all debts, claims, actions, causes of action
(including without limitation those under the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq. (the “FLSA”); the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”); the Worker
Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101 et seq.
(“WARN”); and those federal, state, local, and foreign laws prohibiting
employment discrimination based on age, sex, race, color, national origin,
religion, disability, veteran or marital status, sexual orientation, or any
other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq. (the “ADEA”), as amended by the
Older Workers Benefit Protection Act, 104 Stat. 978 (the “OWBPA”); the Equal Pay
Act of 1963, 9 U.S.C.§ 206, et seq. (the “EPA”); Title VII of The Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, 42 U.S.C. §
1981a; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (the
“ADA”); the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq.; the Family and
Medical Leave Act of 1993, 28 U.S.C. §§ 2601 and

 

--------------------------------------------------------------------------------


 

2611 et seq. (the “FMLA”); and comparable state, local, and foreign causes of
action, whether statutory or common law), suits, dues, sums of money, accounts,
reckonings, covenants, contracts, claims for costs or attorneys’ fees,
controversies, agreements, promises, and all liabilities of any kind or nature
whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or
contingent, which I ever had, now have, or may have, or which I, my heirs,
executors, administrators or assigns hereafter can, shall, or may have, from the
beginning of time through the date on which I sign this Full and Complete
Release and Agreement on Trade Secrets, Competition and Confidentiality (this
“Agreement”), including without limitation those arising out of or related to my
employment or separation from employment with the Company (collectively the
“Released Claims”).

 

I acknowledge and represent that (1) I have received all leave required under
the FMLA, and (2) do not claim that Releasees violated or denied me rights under
the FMLA.  I further acknowledge and represent that I (1) was properly
classified under the Fair Labor Standards Act of 1938, as amended (“FLSA”),
(2) have been fully paid for hours I worked for the Company and (3) do not claim
that Releasees violated or denied me rights under the FLSA.

 

I fully understand and agree that:

 

1.              this Agreement is in exchange for severance payments under The
Coca-Cola Company Severance Pay Plan, the Separation Letter and other good and
valuable consideration, to which I would otherwise not be entitled;

 

2.              no rights or claims are released or waived that may arise after
the date this Agreement is signed by me, and no any indemnification rights I may
have are not released or waived;

 

3.              nothing in this Agreement shall prohibit me from challenging the
validity of the above release as to any claims under the ADEA or from filing a

 

--------------------------------------------------------------------------------


 

charge or complaint with the Equal Employment Opportunity Commission (the
“EEOC”) or any other government agency so long as I do not seek, accept or
receive any individual relief whether monetary or equitable in or as a result of
any such charge or complaint;

 

4.              I am hereby advised to consult with an attorney before signing
this Agreement;

 

5.              I have 21 days from my receipt of this Agreement within which to
consider whether to sign it;

 

6.              I have seven days following my signature of this Agreement to
revoke the Agreement; and

 

7.              this Agreement shall not become effective or enforceable until
the revocation period of seven days has expired.

 

If I choose to revoke this Agreement, I must do so by notifying the Company in
writing.  This written notice of revocation must be mailed by U.S. first class
mail, or U.S. certified mail within the seven-day revocation period and
addressed as follows:

 

The Coca-Cola Company

Ginny Sutton

One Coca-Cola Plaza

Atlanta, GA 30313

 

If there is any claim for loss of consortium, or any other similar claim,
arising out of or related to my employment or separation of employment with the
Company, I will indemnify and hold the Company harmless from any liability,
including costs and expenses (as well as reasonable attorneys’ fees) incurred by
the Company as a result of any such claim.

 

Future Cooperation.

 

I agree and covenant that I shall, to the extent reasonably requested in
writing, cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the

 

--------------------------------------------------------------------------------


 

Company is a party, and regarding which I, by virtue of my employment with the
Company, have knowledge or information relevant to said litigation, including,
but not limited to, (1) meeting with representatives of the Company to provide
truthful information regarding my knowledge, (2) acting as the Company’s
representative, and (3) providing, in any jurisdiction in which the Company
requests, truthful testimony relevant to said litigation.  The Company shall pay
directly or reimburse me for any and all reasonable costs and expenses (as well
as reasonable attorneys’ fees) incurred by me in connection with my complying
with my obligations hereunder.

 

Trade Secrets and Confidential Information.

 

I covenant and agree that I have held and shall continue to hold in confidence
all Trade Secrets of the Company that came into my knowledge during my
employment by the Company and shall not disclose, publish or make use of at any
time such Trade Secrets for as long as the information remains a Trade Secret. 
“Trade Secret” means any technical or non-technical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers or other information similar to any of the foregoing, which is not
commonly known or available to the public and which (1) derives economic value,
actual or potential, from not being generally known to and not being readily
ascertainable by proper means by other persons who can derive economic value
from its disclosure or use, and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

I also covenant and agree that, for the period beginning on the date I sign this
Agreement and ending two years after the date my employment ends,
(“Nondisclosure Period”), I will hold in confidence all Confidential Information
of the Company that came into my knowledge during my employment by the Company
and will not disclose, publish or make use of such Confidential Information. 
“Confidential

 

--------------------------------------------------------------------------------


 

Information” means any data or information, other than Trade Secrets, that is
valuable to the Company and not generally known to the public or to competitors
of the Company.

 

The restrictions stated in this Agreement are in addition to and not in lieu of
protections afforded to trade secrets and confidential information under
applicable state law or any prior agreement I have signed or made with the
Company regarding trade secrets, confidential information, or intellectual
property.  Nothing in this Agreement is intended to or shall be interpreted as
diminishing or otherwise limiting the Company’s right under applicable state law
any prior agreement I have signed or made with the Company regarding trade
secrets, confidential information, or intellectual property.

 

Return of Materials.

 

I further covenant and agree that I have or shall promptly deliver to the
Company all memoranda, notes, records, manuals or other documents, including all
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company’s business, whether made or compiled by me or furnished to
me by virtue of my employment with the Company.  I have or shall promptly
deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
me by virtue of my employment with the Company.

 

No Publicity.

 

During the Nondisclosure Period, I will not publish any opinion, fact, or
material, deliver any lecture or address, participate in the making of any film,
radio broadcast or television transmission, or communicate with any
representative of the media relating to the business or affairs of the Company. 
I understand that nothing in this Agreement

 

--------------------------------------------------------------------------------


 

or in this paragraph: (1) is intended in any way to intimidate, coerce, deter,
persuade, or compensate me with respect to providing, withholding, or
restricting any communication whatsoever to the extent prohibited by law;
(2) shall prevent me from filing and administrative charge with the EEOC or
participating in an investigation or proceeding by the EEOC or any other
governmental agency; or (3) shall prevent me from providing testimony or
evidence if I am subpoenaed or ordered by a court or other governmental
authority to do so.

 

Non Compete and Non Solicitation.

 

Definitions.

 

For the purposes of this Section, the following definitions apply:

 

(a)                                  “Non Solicitation Period” means the period
beginning on the date I sign this Agreement and ending on April 30, 2012.

 

(b)                                 “Restricted Activities” means involvement
in, development or oversight of human resource activities or strategies for
Restricted Businesses.

 

(c)                                  “Territory” means any location in which the
Company conducts business.

 

(d)                                 “Restricted Businesses” means 1) companies
whose primary business is the manufacture, sale, distribution and marketing of
carbonated soft drinks, coffee, tea, water, juices or fruit-based beverages
(“Non-alcoholic Beverages”), and 2) companies whose business includes the
manufacture, sale, distribution and marketing of Non-alcoholic Beverages, but
for whom such business(es) may not be the company’s primary business
(“Non-Beverage Companies”).  Notwithstanding the foregoing, I may perform
services for Non-Beverage Companies (other than PepsiCo, its subsidiaries and
affiliates, including but not limited to Pepsi Bottling Group) that have a
Competing Business Segment, provided I do not perform services for such
Competing Business Segment, and provided I notify the Chief Administrative
Officer of the Company of the nature of such service in writing within a
reasonable time prior to beginning of such services.  For purposes hereof,
“Competing Business Segment” means

 

--------------------------------------------------------------------------------


 

any subsidiary, division or unit of the business of a company, where such
subsidiary, division or unit manufactures, sells, distributes or markets
Non-alcoholic Beverages.

 

Non Compete.

 

I hereby covenant that I will not, within the Territory prior to April 30, 2012,
without the prior written consent of the Chief Administrative Officer of the
Company, engage in any Restricted Activities for or on behalf of (including in a
consulting capacity) any Restricted Business.  For the avoidance of doubt,
notwithstanding anything to the contrary set forth in this agreement, commencing
May 1, 2010, without the Company’s knowledge or approval I may accept a position
as member of a Board of Directors of any Non-Beverage Companies, and commencing
May 1, 2012, I may accept a position as member of a Board of Directors of any
company, including those whose business includes the manufacture, sale,
distribution and marketing of Non-alcoholic Beverages.

 

Non Solicitation of Employees.

 

I hereby covenant and agree that I will not, within the Territory and during the
Non Solicitation Period, without the prior written consent of the Chief
Administrative Officer of the Company, solicit or attempt to solicit for
employment for or on behalf of any corporation, partnership, venture or other
business entity any person who, on the last day of my employment with the
Company or within twelve months prior to that date, was employed by the Company
and with whom I had professional interaction during the last twelve months of my
employment with the Company (whether or not such person would commit a breach of
contract), provided, however, that such prohibition shall not apply to persons
involuntarily terminated by the Company.

 

--------------------------------------------------------------------------------

 

Non Solicitation of Customers.

 

I hereby covenant and agree that I will not, for or on behalf of any Restricted
Business,  within the Territory and during the Non Solicitation Period, without
the prior written consent of the Chief Administrative Officer of the Company,
solicit or attempt to solicit, directly or indirectly, any business related to
the Restricted Businesses from any of the Company’s customers, including
actively sought prospective customers, with whom I had professional interaction
during my employment with the Company.

 

Reasonable and Necessary Restrictions.

 

I acknowledge that during the course of my employment with the Company I have
received or will receive and had or will have access to Confidential Information
and Trade Secrets of the Company, including but not limited to confidential and
secret business and marketing plans, strategies, and studies, detailed
client/customer/bottler lists and information relating to the operations and
business requirements of those clients/customers/bottlers and, accordingly, I am
willing to enter into the covenants contained in this Agreement in order to
provide the Company with what I consider to be reasonable protections for its
legitimate business interests.

 

I do not disagree with and will not object to the Company’s position that the
restrictions, prohibitions and other provisions hereof, are reasonable, fair and
equitable in scope, terms and duration, and are necessary to protect the
legitimate business interests of the Company.  I covenant that I will not
challenge the enforceability of this Agreement nor will I raise any equitable
defense to its enforcement except in response to any breach by the Company of
its obligations to me.

 

I acknowledge and agree that in the event I breach, or threaten in any way to
breach, or it is inevitable that I will breach, any of the provisions of this
Agreement, damages shall be an inadequate remedy and the Company shall be
entitled to seek,

 

--------------------------------------------------------------------------------


 

without bond, injunctive or other equitable relief in addition to all other
rights otherwise available to the Company at law or in equity; provided,
however, that within fifteen days of its learning of my alleged breached or
threatened breach, the Company shall provide me with written notice and a
reasonable opportunity to cure.

 

Complete Agreement.

 

This Agreement and the Separation Letter constitute the complete understanding
between me and the Company in respect of the subject matter of this Agreement
and, and supersedes all prior agreements relating to the same subject matter.  I
have not relied upon any representations, promises or agreements of any kind
except those set forth herein in signing this Agreement.

 

Severability.

 

In the event that any provision of this Agreement should be held to be invalid
or unenforceable, each and all of the other provisions of this Agreement shall
remain in full force and effect.  If any provision of this Agreement is found to
be invalid or unenforceable, such provision shall be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law.

 

Governing Law.

 

Except to the extent preempted by Federal Law, this Agreement is to be governed
and enforced under the laws of the State of Delaware (except to the extent that
Delaware conflicts of law rules would call for the application of the law of
another jurisdiction) and any and all disputes arising under this Agreement are
to be resolved exclusively by courts sitting in Delaware.  I hereby consent to
the jurisdiction of such courts.

 

Successors and Assigns.

 

This Agreement inures to the benefit of the Company and its successors and
assigns.

 

--------------------------------------------------------------------------------


 

Amendment/Waiver.

 

No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the parties
hereto.

 

Acknowledgment.

 

I have carefully read this Agreement, fully understand each of its terms and
conditions, and intend to abide by this Agreement in every respect.  As such, I
knowingly and voluntarily sign this Agreement.

 

 

 

Signature:

 

 

 

 

 

 

Cynthia McCague

 

 

 

 

Date:

 

 

 

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Summary of Anticipated Consulting Agreement

 

It is anticipated that the Company will enter into a one-year consulting
agreement with Cynthia McCague effective May 1, 2010.  Under the agreement,
McCague shall provide consultation to management of Company and work on special
projects as requested by the Chief Administrative Officer and the Chief People
Officer.  McCague will work a maximum of 43 hours per month, with a guaranteed
payment for 40 hours per month.  She will be paid $625 per hour.

 

--------------------------------------------------------------------------------
